Citation Nr: 1016810	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-25 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for major 
depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease with pinched nerve.

3.  Entitlement to an increased disability rating for 
patellofemoral pain syndrome of the right knee, with strain, 
currently evaluated as 20 percent disabling.

(The issue of entitlement to a waiver of recovery of an 
overpayment of VA disability compensation benefits in the 
amount of $50,126.00, is the subject of a separate decision 
of the Board issued this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to April 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

During the course of the appeal, in a November 2007 rating 
decision, the Veteran's disability evaluation for 
patellofemoral pain syndrome of the right knee, with strain, 
was subsequently increased to 20 percent, effective October 
6, 2004.  The Veteran has continued his appeal for a higher 
disability rating.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  In an unappealed June 2003 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
major depression.

2.  In an unappealed October 1998 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for degenerative disc disease with pinched nerve.  

3.  Evidence added to record since the RO's June 2003 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim of entitlement to service 
connection for major depression, nor does it raise a 
reasonable possibility of substantiating the claim.

4.  Evidence added to record since the RO's October 1998 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for degenerative disc 
disease with pinched nerve, nor does it raise a reasonable 
possibility of substantiating the claim.

5.  Throughout the rating period on appeal, the service-
connected patellofemoral pain syndrome of the right knee, 
with strain, has been manifested by pain on motion and mild 
instability, with limitation of motion of 46 degrees flexion.


CONCLUSIONS OF LAW

1.  The June 2003 RO decision that denied the Veteran's 
reopened claim of entitlement to service connection for major 
depression is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  The October 1998 RO decision that denied the Veteran's 
claim of entitlement to service connection for degenerative 
disc disease with pinched nerve is final.  38 U.S.C.A. §§ 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  New and material evidence has not been received to reopen 
the claim for service connection for major depression.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2009).

4.  New and material evidence has not been received to reopen 
the claim for service connection for degenerative disc 
disease with pinched nerve.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2009).

5. The criteria for a disability rating in excess of 20 
percent for patellofemoral pain syndrome of the right knee, 
with strain, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, 5256-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued a VCAA notice letter, dated in November 2004, from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letter explained the evidence necessary to substantiate 
the Veteran's claim of entitlement to an increased disability 
rating and petitions to reopen his previously denied claims 
of entitlement to service connection, as well as the legal 
criteria for entitlement to such benefits.  The letter also 
informed him of his and VA's respective duties for obtaining 
evidence. 

The Board also finds that the VCAA notification letter is 
compliant with Kent as to the Veteran's petitions to reopen.  
This letter specifically informed the Veteran as to what 
evidence would be necessary to substantiate the element or 
elements that were required to establish service connection 
that were found insufficient in the previous denials.  The 
Veteran was told to submit evidence pertaining to the reason 
his claim of entitlement to service connection for major 
depression and degenerative disc disease were previously 
denied, and the letter notified the Veteran of the reason for 
the prior final denial (i.e., the elements of the service 
connection claims that were deficient).  

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current 
petitions to reopen were received in April 2003, the new 
version of the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for 
degenerative disc disease with pinched nerves was initially 
denied by the RO in an October 1998 rating decision.  The 
rating decision was not appealed and, thus, it is final.  See 
38 U.S.C.A. § 7105.  In a June 2003 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for major depression.  That decision was not 
appealed and thus, is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The October 1998 rating decision denied the Veteran's claim 
of entitlement to service connection for degenerative disc 
disease with pinched nerve on the basis that there was no 
evidence of degenerative disc disease with pinched nerve 
during service or a relationship between the Veteran's 
degenerative disc disease with pinched nerve and his service.  
The June 2003 rating decision denied the Veteran's claim of 
entitlement to service connection for major depression on the 
basis that there was no evidence of major depression during 
the Veteran's service, or any evidence that his major 
depression was related to his military service, including his 
service-connected right knee disability.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decisions.  The Veteran's VA medical 
records and private medical records, as well as his multiple 
statements, are not cumulative and redundant of the evidence 
in the claims file at the time of the last final rating 
decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis for the RO's prior final denial was 
that there was no medical evidence of record demonstrating 
that the Veteran's claimed degenerative disc disease with 
pinched nerve and major depression were incurred or 
aggravated during his military service, including as a result 
of his service-connected right knee disability.   

The evidence of record, submitted by the Veteran during the 
years since the RO's last final rating decisions, refers 
primarily to the evaluation and treatment, i.e., the current 
diagnosis and severity, of his current degenerative disc 
disease with pinched nerve and major depression. See Morton 
v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing the veteran's current condition are 
immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).  In particular, August 2002 
private treatment records indicate that the Veteran's 
degenerative disc disease with pinched nerve was related to 
an occupational injury in August 1995.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has degenerative 
disc disease with pinched nerve and major depression.  
However, such statements must be considered in the context of 
the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claims.  In this 
regard, there is no evidence that the Veteran was treated for 
degenerative disc disease with pinched nerve and major 
depression during his military service, and the Veteran has 
not provided any objective, medical evidence indicating that 
the claimed degenerative disc disease with pinched nerve and 
major depression are related to his military service.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be 
medical evidence linking a current disability, even assuming 
the veteran has one, to his service in the military).  
Moreover, the Board points out that, despite the Veteran's 
complaints related to his degenerative disc disease with 
pinched nerve and major depression, the record remains devoid 
of any evidence linking the etiology of his degenerative disc 
disease with pinched nerve and major depression to his 
military service, including his service-connected right knee 
disability.  

Additionally, the Board acknowledges that the Veteran has 
repeatedly asserted that his degenerative disc disease with 
pinched nerve and major depression began during his service 
in the military, or are related to events during his service, 
including his service-connected right knee disability.  
However, such statements must be considered in the context of 
the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claims.  In this 
regard, the Board points out that there is no medical 
evidence confirming that the Veteran had degenerative disc 
disease with pinched nerve and major depression during his 
military service.  Furthermore, while the Veteran's medical 
records show evidence of treatment for degenerative disc 
disease with pinched nerve and major depression since his 
service, the evidence does not demonstrate that the Veteran's 
current venous degenerative disc disease with pinched nerve 
and major depression are related to his military service.  As 
such, the additional evidence considered in conjunction with 
the record as a whole does not raise a reasonable possibility 
of substantiating the claims.  In short, these medical 
records, as well as the Veteran's statements, do not 
demonstrate a causal relationship between his service in the 
military and his current degenerative disc disease with 
pinched nerve and major depression, nor do these records 
otherwise verify the circumstances of his service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claims for service connection for 
degenerative disc disease with pinched nerve and major 
depression, including as secondary to service-connected right 
knee disability has not been received subsequent to the last 
final RO decision.  In the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the 
Veteran's claims are not reopened.

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board notes that staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

The Veteran's right patellofemoral pain syndrome with knee 
strain is currently assigned a 20 percent disability rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 20 
percent disability evaluation is warranted for 20 percent 
rating requires leg flexion limited to 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  For a 30 percent 
disability evaluation, there must be flexion limited to 15 
degrees.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds no basis for 
assigning a higher disability rating for the Veteran's right 
knee disability under DC 5260 as contemplated for severe 
limitation of flexion to 15 degrees.  His range of motion 
far exceeds these respective limits.  Indeed, the medical 
evidence of record has shown that the Veteran has limitation 
of flexion to no worse than 30 degrees.  In particular, his 
November 2005 VA examination showed flexion to 30 degrees and 
his July 2008 VA examination showed full flexion to 140 
degrees.  VA considers "full" range of motion for the knee 
to be from 0 to 140 degrees (full extension to full flexion).  
See 38 C.F.R. § 4.71, Plate II.  There is no objective 
clinical indication, however, that he has additional 
functional impairment, which would support an even higher 
rating.  In this regard, the Board points out that the 
Veteran's VA examinations were negative for objective 
evidence of instability, subluxation, weakness, abnormal 
movement, swelling, or deformity, although he reports 
experiencing fatigue and pain upon weight-bearing and 
repetitive motion.  Likewise, there was no objective evidence 
of redness, heat, or crepitus, nor was there any evidence 
that he had an antalgic gait or other gait disturbance.  
Moreover, he had full motor strength.  Similarly, the Veteran 
has pain and tenderness in his right knee, but he does not 
have overall impairment of his tibia and fibula, significant 
limitation of motion in his knees, severe recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, ankylosis, or X-ray confirmation of degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5256, 5261, 5262.

In concluding that the Veteran is not entitled to a 
disability evaluation in excess of 20 percent for his right 
patellofemoral pain syndrome with knee strain, the Board has 
also considered whether the Veteran is entitled to a higher 
disability evaluation on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although the Veteran reports pain, he does not experience a 
significant loss of range of motion due to pain, fatigue, 
weakness, or lack of endurance due to repetitive use of the 
joint.  Further, the current 20 percent disability evaluation 
contemplates the Veteran's complaints of pain, as well as any 
limitation of motion due to pain.  There is no objective 
indication that the Veteran's symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of the current disability rating 
for his right patellofemoral pain syndrome with knee strain.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the VA does not have to refer 
this case to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 20 percent for right 
patellofemoral pain syndrome of the right knee, with strain, 
is denied.

The petition to reopen the claim for service connection for 
degenerative disc disease with pinched nerve is denied.

The petition to reopen the claim for service connection for 
major depression is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


